Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 10/19/2021, in response to the rejection of claims 1, 5, 8-14 from the non-final office action, mailed on 07/22/2021, by amending claim 1; canceling claim 9; and adding new claims 15-22, is acknowledged and will be addressed below.

Election/Restrictions
Newly submitted claims 15-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 1, 5, 8, 10-14, drawn to an apparatus, classified in C23C14/243.
Claims 15-22, drawn a method, classified in C23C14/54.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the substrate processing apparatus can be used for plasma deposition, plasma etching or non-plasma deposition.

s 15-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8 and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) In regards to the “and there is only one first reflection plate facing one side surface of the crucible body” of Claim 1,
The applicants recites an exclusionary proviso, which is the “only one”. By reciting the term, the claim exclude all other number. However, the applicants’ disclosures never explicitly disclose the exclusion, and the examiner does not find a proper support that why other number of the plate must be excluded, thus it is a new 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140109829, hereafter ‘829) in view of Zhang et al. (US 20160298227, hereafter ‘227) and Matsuura et al. (JP 2014-189878, hereafter ‘878).
Regarding to Claim 1, ‘829 teaches:
Evaporation source (abstract, the claimed “An evaporation source”);
Crucible 310 (Fig. 2, [0029], the claimed “comprising: a crucible comprising: a crucible body having a top surface, a bottom surface opposite to the top surface, and a side surface connecting the top surface and the bottom surface”);
The nozzles 323 ([0031], the claimed “and a nozzle disposed in the crucible body”);
Heater 335 ([0032], the claimed “a heater disposed outside the crucible body for generating heat radiation”);
The reflector 340 serves to block loss of heat generated by the heater unit 330 (Fig. 4, [0035], note Figs. 2-4 show the reflector is spaced away from the heater 335 and the heater is spaced away from the crucible body and is located between the heat reflection plate and the crucible body, and each of the crucible body and the reflector 
The open ratios of the lateral reflectors LRF may be independently controlled by the transfer unit 600 ([0047], the claimed “the first heat reflection plate further comprising a control structure connected with the first reflection plate and configured to drive the first reflection plate”).

‘829 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1 (1A): and a height of the first reflection plate being lower than a height of the crucible body,
(1B) the first heat reflection plate further comprising a control structure connected with the first reflection plate and configured to drive the first reflection plate to rotate so as to adjust an angle along a height direction of the crucible body between the first reflection plate and the side surface of the crucible body corresponding to the first reflection plate,
(1C) and there is only one first reflection plate facing one side surface of the crucible body.

However, ‘829 clearly teaches a reflector for blocking loss of heat generated by the heater ([0018]), therefore, depending on a dimension of the reflector, different amount of the heat loss is controlled, in other words, a dimension of the reflector is a result effective parameter to control heat loss.
Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have controlled a height of the reflector, such that it is higher or lower than the crucible, or equal to the crucible (this reads into the limitation 1A), for the purpose of controlling heat loss depending on a desired application, thus substantially uniformly controlling a temperature of the crucible.

‘878 is analogous art in the field of an evaporation source (English abstract). ‘878 teaches a plurality of inclined reflecting plates 41 having a reflecting surface of radiant heat ([0073] of the English translation), the inclined reflector 41 is formed of a plate-like structure disposed along the outer side or bottom of the crucible 22 ([0074]), and This temperature adjustment can be performed only by adjusting an angle of each reflecting surface of the inclined reflector 41 ([0089], note adjusting an angle can be obtained by rotating the plate, thus it is obvious ‘878 has a control structure to control the rotating 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted adjustable inclined reflectors having a control structure controlling angle rotation, as the reflectors of ‘829, for the purpose of providing an evaporation source capable of preventing occurrence of dispersion of a temperature in a crucible. MPEP further clearly guides the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.
Emphasized again, through teaching of ‘878, the reflector of ‘829 is modified to have adjustable inclined reflectors each having a control structure controlling angle rotation in the length direction of the crucible body, therefore, the combination of ‘829 and ‘878 clearly reads into all the limitations of 1B above, except the “along a height direction of the crucible body”.

‘227 is analogous art in the field of a crucible device (title). ‘227 teaches the temperature inside the crucible 110 in vertical direction Z can be controlled as desired, and the evaporation rate stable can be kept stable ([0024]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the rotation angle of the imported adjustable inclined reflectors of the combined apparatus of ‘829 and ‘878, from this reads into all the limitation 1B) by merely rearranging the control structure from the length direction to the vertical direction, thus rotating the plate in the vertical direction, for the purpose of controlling the temperature inside the crucible in the vertical direction, as desired. Further MPEP clearly guides rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04.

Fig. 7 of ‘878 further shows the plural plates on each side of the crucible body can be configured to be a single plate, from the plural plates of Figs. 5 and 8.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have selected a proper number for the reflection plate on each side, such as either single or plural plates (this reads into all the limitation 1C), for the purpose of controlling loss of heat energy, depending on a desired heat control.
Further, MPEP clearly guides making integral from plural pieces of an invention or making separable from single piece of an invention only involves routine skill in the art, see MPEP 2144.04.
Still furthermore, the examiner considers the number of plates is a result effective controllable parameter, for the purpose of controlling degree of the heat energy loss,  therefore, finding a proper number does not require a higher skill beyond an ordinary skill. Also, MPEP clearly guides discovering an optimum value of a result effective 

Regarding to Claim 5,
Figs. 1-3 of ‘829 show the crucible 310 has a linear shaped container and the reflector 340 and the heater 335 are spaced away from a side of the crucible, therefore, in the combined apparatus of ‘829, ‘878 and ‘227, the imported adjustable inclined reflectors and heaters are spaced away from the side of the crucible (the claimed “wherein the crucible body is in a form of a rectangular parallelepiped, and the heater and the first heat reflection plate are spaced away from the side surface of the crucible body formed by a length and a height of the crucible body”).

Regarding to Claim 8,
‘829 teaches the lateral reflectors LRF may be provided in plurality ([0036]), and further as discussed in ‘878 above, it has plural inclined reflector plates. Further, forming the reflector by a single piece or plural pieces is an obvious matter, since MPEP clearly guides that it has been held by the courts making an integral structure separable (e.g. in a plurality of pieces), or vice versa, would require only ordinary skill, see MPEP 2144.04 (the claimed “wherein the first reflection plate comprises a plurality of first sub-plates independently controlled by the control structure”).

Regarding to Claim 10,
‘829 teaches the reflector 340 includes a down reflector DRF surrounding the bottom surface of the heater frame 331 ([0035], the claimed “wherein the heat reflection plate further comprises a second heat reflection plate disposed on the bottom surface of the crucible body”).

Regarding to Claim 11-13,
‘829 teaches the reflector 340 includes a down reflector DRF surrounding the bottom surface of the heater frame 331 ([0035], the claimed “wherein the second heat reflection plate comprises a second reflection plate”).
 ‘829 is silent about the “on which a hollowed-out pattern is provided” of Claim 11 and “wherein a density of the hollowed-out pattern on the second reflection plate firstly increases and then decreases along an extending direction of the crucible body” of Claim 12, “wherein the second reflection plate comprises a plurality of second sub-plates, and the hollowed-out pattern is provided on at least some of second sub-plates in the plurality of second sub-plates” of Claim 13). 

However, ‘829 clearly teaches the lateral reflectors LRF may be provided in plurality ([0036]), and a relationship between an open ratio of the lateral reflector LRF and a temperature of a crucible ([0056], thus opening ratio in the reflector is a controllable parameter to control temperature distribution). 
Further, 878 teaches the plural inclined reflectors 41 formed of plate-like structure are disposed along the outer side or bottom of the crucible 22 ([0073-0074], thus different opening area formed by different inclined angle of the plates forms different opening ratio along the body extending direction controls the temperature dispersion along the body. This also supports opening ratio in the reflector is a controllable parameter to control temperature distribution).

Consequently, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted different opening ratio, into the plural DRFs (bottom reflectors) of ‘829, for the purpose of providing an evaporation source capable of preventing occurrence of dispersion of a temperature in a crucible. MPEP further clearly guides the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. See MPEP 2144.07.

Regarding to Claim 14,
‘829 teaches cooling unit 350 ([0029], note the inner space of the cooling unit of Fig. 4 can be interpreted as a groove of the base, the claimed “further comprising a .

Response to Arguments
Applicants’ arguments filed on 10/19/2021 have been fully considered but they are not persuasive.
The applicants argue that cited references do not teach the amended feature “and there is only one first reflection plate facing one side surface of the crucible body”, see the pages 13-15. 
The argument is found not persuasive.
The examiner maintains selecting a proper number of the plates is an obvious matter. Further, the arguments at pages 13-15 are the same as the previous arguments. Emphasized again, the arguments are attacking the cited references individually. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed in the rejection above, through teaching of ‘878, the reflector of ‘829 is firstly modified to have a control structure controlling rotation angle along the length direction of the crucible body. Then, ‘227 teaches temperature inside the crucible 
Consequently, for the purpose of providing temperature control in a vertical direction to the crucible of ‘829, it is obvious to modify the control structure of the combined apparatus of ‘829 and ‘878 to be rotated in the vertical direction, which is a height direction of the crucible.
Emphasized again, changing rotation of the plate along a length direction into rotation along a height direction can be easily obtained by mere change the rotation axis in a different direction, thus it does not require a higher skill beyond an ordinary skill (see the illustration below).

    PNG
    media_image1.png
    316
    482
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/AIDEN LEE/           Primary Examiner, Art Unit 1718